UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2280


WILLIAM CARL YORK,

                     Plaintiff - Appellant,

              v.

SOCIAL SECURITY ADMINISTRATION, US,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:17-cv-00023-D)


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William C. York, Appellant Pro Se. Rudy E. Renfer, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William C. York appeals the district court’s order dismissing his civil complaint

without prejudice for lack of subject matter jurisdiction and failure to exhaust

administrative remedies. On appeal, we confine our review to the issues raised in the

Appellant’s brief.   See 4th Cir. R. 34(b).      Because York’s informal brief does not

challenge the basis for the district court’s disposition, York has forfeited appellate review

of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir.

2004). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2